Citation Nr: 0619782	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to additional compensation for a dependent 
spouse from September 1, 1997, to August 5, 2002, based on 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  He died in September 2002 at the age of 72.  The 
appellant is his surviving spouse.

This claim is on appeal from the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claim for entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that a remand is needed.  Specifically, the appellant 
contends that she is entitled to service connection for the 
cause of the veteran's death.  She maintains, in essence, 
that his service-connected low back disorder caused his death 
from arteriosclerotic heart disease.  

For purposes of the regulations, a contributory cause of 
death is defined to be one that "contributed substantially 
or materially" to death, that it "combined" to cause 
death, that it "aided or lent assistance" to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death but rather a causal connection must 
be shown.  38 C.F.R. § 3.312 (2005).

While the veteran's private physician indicated that the 
veteran's back problems "resulted in some reduced activity 
which induced the onset of diabetes, arterial sclerotic 
vascular disease," he was somewhat equivocal in that he 
talked in terms of it being a "secondary" relationship and 
not a "primary relationship."  It appears that he was 
unable to state whether the veteran's service-connected low 
back disability "contributed substantially or materially" 
to the veteran's death.  For this reason, it is the Board's 
view that a medical opinion is necessary to address this 
specific question.  

Next, with respect to the accrued claim for additional 
compensation for a dependent spouse, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), among other 
things, amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
This law also eliminated the concept of a well-grounded 
claim.  VCAA further requires VA to notify the appellant of 
the information and evidence necessary to substantiate the 
claim and indicate which portion of any such information or 
evidence is to be provided by VA and which is to be provided 
by the claimant.  38 U.S.C.A. § 5103 (West 2002)  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Unfortunately, in this case, the appellant has never been 
provided with her due process rights.  

The Board notes that the veteran filed the initial claim for 
additional compensation for a dependent spouse and was 
notified of his due process rights in August 2002.  However, 
the veteran's claim terminated with his death in September 
2002.  The regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits, which is the situation in this case.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).   

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

In this case, the veteran was notified of his due process 
rights in August 2002 under the VCAA regarding the additional 
compensation issue; however, that claim was essentially 
terminated at the time of the veteran's death and the 
appellant has never been notified of her due process rights 
under the VCAA based on accrued benefits.  The Board notes 
that the appellant was provided with a Statement of the Case 
(SOC) in November 2003, which discussed the changes in the 
law.  However, while the SOC contains a generic recitation of 
the law, it did not inform the appellant of what information 
and evidence she was responsible for providing, and what VA 
would attempt to obtain, in the context of the particular 
claim presented.  

Accordingly, and given the fact that the appellant has never 
been provided a formal VCAA notice letter in connection with 
the present appeal, it is unlikely that the Board's analysis 
in this regard, if appealed, would survive judicial scrutiny.

Further, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  

Since the Board no longer has authority to correct a missing 
or defective VCAA duty to notify letter, and in light of 
additional development needed, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claims.

2.  The RO should arrange for the claims 
file to be reviewed by an appropriate VA 
physician in order to render a medical 
opinion, in writing, with reasons and 
rationales, with respect to the 
following:

*	whether the diagnosis listed as the 
cause of the veteran's death 
(arteriosclerotic heart disease) was 
incurred in or aggravated by 
military service, or was otherwise 
related thereto; and,   
*	whether the veteran's service-
connected status/post operative 
herniated nucleus pulpous disability 
"contributed substantially or 
materially" to the veteran's death 
from arteriosclerotic heart disease.  

If a medical opinion can not be made 
without resort to speculation, that 
matter should also be set forth in the 
claims folder.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  All 
additional evidence and argument 
submitted by the appellant should be 
considered.  In the event the benefits 
sought are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


